350 S.W.3d 863 (2011)
Melanie D. WILSON, Appellant,
v.
David S. WILSON, Respondent.
No. ED 95792.
Missouri Court of Appeals, Eastern District, Division One.
October 18, 2011.
*864 Aaron M. Staebel, St. Peters, MO, for appellant.
Lawrence G. Gillespie, Clayton, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Melanie Wilson (Mother) appeals the circuit court's judgment approving the relocation of her former spouse, Scott Wilson (Father), with their minor child (Child).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).